Citation Nr: 0732625	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-34 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1951 to March 1954.  
He is the recipient of the Purple Heart and Combat Action 
Ribbon, among other awards.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision which granted 
service connection for PTSD as 30 percent disabling.  In May 
2007, the veteran appeared at a hearing at the RO before the 
undersigned. 


FINDING OF FACT

The veteran's PTSD does not result in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
(DC) 9411 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim, information and evidence that VA 
would seek to provide, and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  In March 2006, the RO also notified the veteran 
of the process by which initial disability ratings and 
effective dates are established.  

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in September 2005 and November 2006.  The 
veteran was able to participate effectively in the processing 
of his claim.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency on the merits of the claim would have been different 
had complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159(c) (2007).  Service medical records have 
been associated with the claims file.  All identified and 
available treatment records have been secured and the veteran 
has been medically evaluated in conjunction with his claim.  
Thus, the duties to notify and assist have been met.



Analysis

The veteran essentially contends that his service-connected 
PTSD is more disabling than the initial 30 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Since the initial grant of service connection, the veteran's 
disability has been assigned a 30 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.
 
DC 9411 provides that PTSD is evaluated under the general 
rating formula used to rate psychiatric disabilities other 
than eating disorders.  38 C.F.R. § 4.130, DC 9411.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a). The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id. However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Evidence of record at the time of the initial grant of 
service connection by the RO included VA outpatient treatment 
records dated in 2004 to 2006 which reflected treatment for 
chronic PTSD.  The symptoms included re-experiencing symptoms 
of intrusive thoughts, nightmares, flashbacks, exposure 
distress and physiologic reaction, detachment/emotional 
detachment, a sense of a foreshortened future, sleep 
disturbance, irritability, concentration difficulties, 
hypervigilance, and hyperstartle.  The veteran reported 
avoiding any stimuli reminding him of the war and anhedonia.  
He also indicated that he was overwhelmed by his symptoms and 
was afraid of losing control of his mind.  It was noted that 
the veteran had a stable work record, even after retirement, 
and that he had a fairly active social couple's life.  Mental 
status examination demonstrated that he was alert, oriented, 
cooperative, pleasant, and appropriate with moderate insight.  
There was no evidence of psychosis or suicidal/homicidal 
ideation/intent.  While the veteran admitted to intermittent 
depression, it was noted that there was no evidence of a 
major depressive disorder.  Memory, recall, concentration, 
and abstraction were all within normal limits.  The veteran 
was also neatly dressed and groomed.  A GAF score of 45 was 
assigned in March 2004, December 2004, and June 2005.    

A July 2005 VA psychological examination report noted that 
the veteran was then married for 52 years and had five grown 
children.  Mental status examination revealed that the 
veteran was casually, cleanly, and neatly dressed; alert; and 
cooperative with good eye contact.  He was oriented to time, 
place, and person; had normal psychomotor activity; and had 
speech with clear, normal volume and articulation.  His 
affect was varied and mood was congruent; but he was 
predominately sad and became upset about military events.  
His thought process was goal oriented without derailment, 
loose or clanging associations, thought blocking, or 
neologisms.  Additionally, the veteran did not have signs of 
delusions or frankly paranoid belief systems.  

The veteran reported experiencing daily intrusive upsetting 
recollections of Korea, nightmares twice a week, becoming 
nervous when confronted with situations reminding him of 
Korea, and feeling as if he were re-experiencing combat 
events (increased heart rate, becoming nervous, tense, and 
shaky).  He avoided talking, thinking, and confronting 
reminders of his combat experience.  Maintaining some 
interest in recreational and entertainment activities, the 
veteran indicated feeling close to people and enjoying 
socializing.  His emotions were restricted as he was 
predominately sad.  He slept four to five hours a night but 
slept poorly three nights out of the week.  While the veteran 
did not think he had problems with irritability or anger, he 
had some difficulty concentrating on tasks and occasionally 
felt on edge and on guard that something bad might happen.  
He reported increased startle responses such as flinching and 
feeling nervous after being startled by something.  However, 
he did not describe an exaggerated motor reflex.  He was 
depressed, anhedonic, felt guilty, and had recurrent thoughts 
of the worth of living without having other more serious 
symptoms of depression.  

A diagnosis of PTSD was noted and due to the moderate number, 
frequency, and intensity of symptoms associated with minimal 
reduction of social, vocational, and mental functioning, a 
GAF score of 56 was assigned.  The examiner concluded that 
the veteran's mental health symptoms would likely cause mild 
discomfort when interacting with other people without reduced 
communication effectiveness.  While the veteran expressed 
very little fatigue and concentration problems in his daily 
life, he complained that he had problems at work with 
moderate work inefficiency and lack of productivity.  The 
examiner noted that it was at least as likely that this was a 
normal variant of aging or adjustment to new onset health 
problems.  The veteran expressed minimum fatigue, apathy, and 
motivation problems that did not appear likely to cause 
reduced reliability.  Additionally, he had no discernable 
avoidance of social contact and confrontation; his ability to 
maintain a logical thinking process appeared adequate and 
would not likely impact his social or vocational functioning.  
He had mild to moderate reduction in his ability to adapt to 
stressful circumstances but he did not suffer from gross 
impairment in thought processes, delusions, or hallucination.  
In conclusion, the examiner noted that the veteran was not a 
danger to himself or others.  

Thereafter, in November 2006, another VA examination report 
noted that there were no changes in the veteran's social and 
occupational status since the July 2005 examination.  
However, the veteran reported an increase in depression and 
PTSD symptoms.  He slept two to three hours a night, had 
daily nightmares, had dissociative experiences when walking 
in the morning, had feelings of estrangement from others, did 
not enjoy socializing, avoided conversations about trauma, 
and had a restricted range of affect.  His increased arousal 
symptoms included difficulty staying asleep, irritability, 
and difficulty concentrating; his depressive symptoms 
included thoughts of death but he indicated that he would not 
do that to his wife because of her medical condition  The 
veteran reported a change in his startle response; in the 
past, he was jumpy but now froze when heard loud noises.  He 
did not enjoy hunting and fishing like he used to, he stated 
that he did not have any friends and his children stayed away 
which he attributed to his snapping at people.     
It was noted that the veteran attended outpatient PTSD group 
twice a month and weekly therapy group for PTSD where he 
learned coping skills which he had not been successful in 
implementing.  

The examiner observed that the veteran had difficulty at 
first maintaining eye contact but that he warmed by the end 
of the session and held a steady gaze.  He was oriented to 
time, person, and place, and his speech within normal limits 
and a little soft.  He was casually and neatly dressed with 
good hygiene.  His mood was described as sad and depressed, 
without apparent anxiety, and his affect was restricted.  He 
had no delusions or hallucinations, suicidal or homicidal 
ideation, nor substance abuse.  The veteran's thoughts were 
goal oriented and he reported memory problems, but which the 
examiner did find any signs of during the examination.  

In summary, the examiner attributed the increase in PTSD and 
depression symptoms to the seasonal nature of the symptoms as 
they increased during August and September, which coincided 
with both September 11 and the veteran's traumatic experience 
in Korea.  The examiner noted that the increased PTSD 
symptoms were also due to the fact that the veteran was no 
longer working and for many years that was his main source of 
distraction from his PTSD symptoms.  The examiner also 
attributed the veteran's complaint of increased memory 
problems to the normal aging process.  Additionally, the 
examiner found that his depressive symptoms were mild and 
secondary to PTSD, not warranting a separate diagnosis.  
Since the veteran was able to do volunteer work, had been 
married for many years, was able to maintain his household, 
and helped care for his wife who had many medical problem, 
the examiner found that the veteran was doing fairly well.  
The veteran reported that his PTSD group had been helpful and 
that he was on medication, which had been changed a few times 
due to side effects.  A diagnosis of PTSD was noted and a GAF 
score of 51 was assigned.  

Based upon the evidence, the Board finds that a rating in 
excess of the current 30 percent rating for PTSD is not 
warranted at any time during the relevant time period.  The 
veteran has not been shown to have occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships to 
warrant a higher rating.  In fact, the veteran has 
consistently demonstrated a restricted affect, normal speech, 
logical thought process, and normal abstraction.  While the 
veteran indicated memory problems, no such problem was 
observed upon examination and the examiner attributed any 
such problem to normal aging.  Also, the veteran felt he had 
motivation problems but the examiner found that it did not 
cause reduced reliability.  Although the veteran has been 
noted not to enjoy socializing, his symptoms, as a whole, 
more closely approximate a 30 percent disability rating.  

The Board has also considered the veteran's GAF scores of 45 
(from March 2004 to June 2005), 56 (July 2005), and 51 
(November 2006).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130.  GAF 
score of 51-60 represents some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  However, even considering these scores in 
conjunction with the other evidence of record, the Board 
finds that a rating in excess of 30 percent is unwarranted.   
It is noted (as alluded to above) that a GAF score is just 
one piece of evidence to review in evaluating the severity of 
a psychiatric disorder. 

The Board further finds that (and as also alluded to above), 
since the effective date of service connection, there were no 
distinct periods of time during which the veteran's 
disability was more than 30 percent disabling.  He is 
accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

In reaching the above conclusion, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for PTSD, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial rating in excess of 30 percent for PTSD is denied. 



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


